People v Truesdell (2017 NY Slip Op 05559)





People v Truesdell


2017 NY Slip Op 05559


Decided on July 7, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 7, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, DEJOSEPH, NEMOYER, AND SCUDDER, JJ.


923 KA 15-02011

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vKEVIN A. TRUESDELL, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (MICHAEL S. DEAL OF COUNSEL), FOR DEFENDANT-APPELLANT. 
LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (SHIRLEY A. GORMAN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered October 19, 2015. The judgment convicted defendant, upon his plea of guilty, of driving while intoxicated, a misdemeanor, and aggravated unlicensed operation of a motor vehicle in the first degree. 
Now, upon reading and filing the stipulation of discontinuance signed by the defendant on May 8, 2017, and by the attorneys for the parties on May 8 and 12, 2017,
It is hereby ORDERED that said appeal is unanimously dismissed upon stipulation.
Entered: July 7, 2017
Frances E. Cafarell
Clerk of the Court